January 13,1810.
Waties, J.,
delivered the unanimous opinion of the court, upon the grounds insisted on for the plaintiff* Freight, however, the plaintiff is not entitled to, as, upon the elec, tion of the defendant to take the ship as real owner, and pay, &c., as owner, he was exonerated from the payment of freight, which was to be paid to the plaintiff in the contemplated event of recon. veying the ship to him. In that case, he would have been regarded as owner from the beginning, and the defendant would not have been liable for the payment of the premium of insurance.
New trial granted.